I agree most emphatically with the conclusion reached by Chief Justice McALISTER that the University of Arizona, whatever its legal form, is but an agency of the State of Arizona, created for the purpose of carrying out one of the most important governmental functions of the state, to wit: the education of its citizens, and with the very clear and, to my mind, convincing reasoning by which he sustains this conclusion.
I also agree that as the university is in substance, though not in form, the state itself that any claims against it are governed by the rules laid down for other claims of a similar nature against the state, and that since the record shows that appellee did not comply with those rules he cannot recover in the present action.
I confess, however, that I am unable to follow the reasoning by which apparently he still contends that, while the university is in substance the state when the Minimum Wage Law is concerned, it is not such under circumstances set forth in the case of Boardof Regents v. Sullivan, supra. However, since the result *Page 262 
reached by him in the present proceeding is clearly the law, the inconsistency of the two cases is immaterial.